Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 13, 2019                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

  158300 & (44)                                                                                          David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  KEITH SMITH,                                                                                        Richard H. Bernstein
            Plaintiff-Appellee/Cross-Appellant,                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 158300
                                                                   COA: 337708
                                                                   Wayne CC: 15-001269-NO
  CITY OF DETROIT,
            Defendant/Cross-Plaintiff,
  and
  MERLO CONSTRUCTION COMPANY, INC.,
           Defendant/Cross-Defendant-
           Appellant/Cross-Appellee,
  and
  RAUHORN ELECTRIC, INC.,
           Defendant/Cross-Defendant/
           Cross-Plaintiff,
  and
  PARSONS BRINCKERHOFF MICHIGAN, INC.,
  and POCO, INC.,
             Defendants/Cross-Defendants.
  __________________________________________/

         On December 11, 2019, the Court heard oral argument on the application for leave
  to appeal as cross-appellant of the July 24, 2018 judgment of the Court of Appeals. On
  order of the Court, the application for leave to appeal and the application for leave to
  appeal as cross-appellant are again considered, and they are DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 13, 2019
         a1211
                                                                              Clerk